




Exhibit 10.3
[kbssorq12013ex103pg1.jpg]
RECORDING REQUESTED BY AND


WHEN RECORDED MAIL TO:
    
Snell & Wilmer L.L.P.
600 Anton Boulevard, Suite 1400
Costa Mesa, California 92626
Attn: Katie Otte









--------------------------------------------------------------------------------

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]
Document Title:
Deed of Trust, Assignment, Security Agreement and Fixture Filing

Grantor:    KBS SOR 156TH AVENUE NORTHEAST, LLC
Grantee No. 1:    PRLAP, Inc., a Washington corporation
Grantee No. 2:    BANK OF AMERICA, N.A.
Legal Description:
Abbreviated Legal Description:
LOTS 1-6 UNIGARD INSURANCE COMPANY-UNIGARD PARK BSP

Full Legal Description: See Exhibit A attached
Assessor’s Tax Parcel Nos.:     880300-0010, 880300-0020, 880300-0030,
880300-0040, 880300-0050, and 880300-0060
Reference Nos. of Documents Released or Assigned:    Not applicable
____________________________________________________________________________________


NOTICE TO RECORDER: THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER THE
WASHINGTON UNIFORM COMMERCIAL CODE. This Financing Statement covers goods
described herein by item or type some or all of which are affixed or are to be
affixed to the real property described in Exhibit A to this document. For
purposes of this fixture filing the Debtor and the Secured Party and their
respective addresses are:
Debtor: KBS SOR 156th Avenue
Secured Party:    BANK OF AMERICA, N.A.

Northeast, LLC
5 Park Plaza, Suite 500

c/o KBS Capital Advisors LLC
Irvine, California 92614

620 Newport Center Drive, Suite 1300
Attn: Jennifer Fondry

Newport Beach, California 92660            
Attn: Jeff Rader


Debtor’s Organizational Identification No.: DE 5181217
Recorded at the request of
FIDELITY NATIONAL TITLE
MAJOR ACCOUNTS
Order # __16003037 22/243




--------------------------------------------------------------------------------






[kbssorq12013ex103pg2.gif]


BE ADVISED THAT THE PROMISSORY NOTE SECURED BY THIS DEED OF TRUST PROVIDES FOR A
VARIABLE RATE OF INTEREST.


Deed of Trust, Assignment,
Security Agreement and Fixture Filing
This Deed of Trust, Assignment, Security Agreement and Fixture Filing (this
“Deed of Trust”) is made as of the 22nd day of February, 2013, by KBS SOR 156TH
AVENUE NORTHEAST, LLC, a Delaware limited liability company (“Grantor”), whose
address is c/o KBS Capital Advisors LLC, 620 Newport Center Drive, Suite 1300,
Newport Beach, California 92660, as grantor, in favor of PRLAP, INC., a
Washington corporation (“Initial Trustee”), whose address is WA1-501-37-54,
Fifth Avenue Plaza, 37th Floor, 800 Fifth Avenue, Seattle, Washington
98104-3176, as trustee, for the benefit of BANK OF AMERICA, N.A., a national
banking association (together with any and all of its successors, participants
and assigns, “Lender”), whose address is 5 Park Plaza, Suite 500, Irvine,
California, 92614, as beneficiary.
Recitals
Grantor has requested that Lender make the Loan (as hereinafter defined) to
Grantor. As a condition precedent to making the Loan, Lender has required that
Grantor execute and deliver this Deed of Trust, Assignment, Security Agreement
and Fixture Filing to Trustee and Lender.
Grants and Agreements
Now, therefore, in order to induce Lender to make the Loan to Grantor, Grantor
agrees as follows:
ARTICLE I.
DEFINITIONS
As used in this Deed of Trust, the terms defined in the Preamble hereto shall
have the respective meanings specified therein, and the following additional
terms shall have the meanings specified:
“Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.




--------------------------------------------------------------------------------




“Accounts” means all accounts of Grantor within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.
“Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
“Beneficiary” means Lender and its successors and assigns.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, hereafter executed by Grantor.
“Deed of Trust” means this Deed of Trust, Assignment, Security Agreement and
Fixture Filing, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.
“Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.
“Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.
“Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any covenants, conditions or restrictions in connection
with any condominium development or

2    

--------------------------------------------------------------------------------




cooperative housing development), Lease or other matter of any nature that would
affect title to the Property.
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Grantor and Lender pertaining to
the Property, as the same may from time to time be extended, amended, restated
or otherwise modified.
“Event of Default” means an event or circumstance specified in Article 6 and the
continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article 6.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary or Trustee in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in this
Deed of Trust or any of the other Loan Documents, including attorneys’ fees,
court costs, receiver’s fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS SOR Properties, LLC, a Delaware limited liability company,
and its personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.
“Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Land” means the real property described on Exhibit A attached hereto and made a
part hereof.
“Law” or “Laws” mean all federal, state and local laws, statutes, rules,
ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.

3    

--------------------------------------------------------------------------------




“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Letter of Credit” means any letter of credit issued by Beneficiary for the
account of Grantor or its nominee in connection with the development of the Land
or the construction of the Improvements, together with any and all extensions,
renewals or modifications thereof, substitutions therefor or replacements
thereof.
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
“Loan” means the loan from Beneficiary to Grantor, the repayment obligations in
connection with which are evidenced by the Note.
“Loan Agreement” means the Term Loan Agreement of even date herewith between
Grantor and Lender which sets forth, among other things, the terms and
conditions upon which the proceeds of the Loan will be disbursed, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Loan Documents” means this Deed of Trust, the Note, the Guaranty, the
Environmental Agreement, the Loan Agreement, any Swap Contract, any application
or reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents which Grantor, Guarantor or any other party or
parties have executed and delivered, or may hereafter execute and deliver, to
evidence, secure or guarantee the Obligations, or any part thereof, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Note” means the Promissory Note of even date herewith in the original principal
amount of Fifty-Three Million and No/100 Dollars ($53,000,000.00) made by
Grantor to the order of Lender, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Deed of Trust.
“Obligations” means all present and future debts, obligations and liabilities of
Grantor to Beneficiary and/or Trustee arising pursuant to, and/or on account of,
the provisions of this Deed of Trust, the Note or any of the other Loan
Documents, including the obligations: (a) to pay all principal, interest, late
charges, prepayment premiums (if any) and other amounts due at any time

4    

--------------------------------------------------------------------------------




under the Note; (b) to pay all Expenses, indemnification payments, fees and
other amounts due at any time under this Deed of Trust or any of the other Loan
Documents, together with interest thereon as herein or therein provided; (c) to
pay and perform all obligations of Grantor under any Swap Contract; (d) to
perform, observe and comply with all of the other terms, covenants and
conditions, expressed or implied, which Grantor is required to perform, observe
or comply with pursuant to this Deed of Trust or any of the other Loan
Documents; and (e) to pay and perform all future advances and other obligations
that Grantor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Deed of Trust.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document which has been executed in connection with the Loan secured hereby,
this Deed of Trust shall not secure the obligations of Grantor under that
certain Environmental Agreement made by Grantor in favor of Beneficiary or the
substantial equivalent of the obligations arising under the Environmental
Agreement, nor shall this Deed of Trust secure that certain Guaranty made by
Guarantor in favor of Beneficiary. All of such obligations (and substantial
equivalents thereof) shall constitute the separate, unsecured recourse
obligations of Grantor and Guarantor and shall not be deemed to be secured by
this Deed of Trust.
“Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Beneficiary’s interest in the
Property which are acceptable to Beneficiary as of the date hereof, (b) the
Liens and interests of this Deed of Trust, and (c) any other Encumbrance
disclosed to Beneficiary in any commitment for title insurance delivered to
Beneficiary or otherwise disclosed in writing to Beneficiary that Beneficiary
shall expressly approve in writing in its sole and absolute discretion.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and Beneficiary shall have no responsibility for the
performance of Grantor’s obligations thereunder) and all general intangibles
(including payment intangibles, trademarks, trade names, goodwill, software and
symbols) related to the Real Property or the operation thereof; (d) all sewer
and water taps, appurtenant water stock or water rights, allocations and
agreements for utilities, bonds, letters of credit, permits, certificates,
licenses, guaranties, warranties, causes of action, judgments, Claims, profits,
security deposits, utility deposits, and all rebates or refunds of fees, Taxes,
assessments, charges or deposits paid to any Governmental Authority related to
the Real Property or the operation thereof; (e) all of Grantor’s rights and
interests under all Swap Contracts, including all

5    

--------------------------------------------------------------------------------




rights to the payment of money from Beneficiary under any Swap Contract and all
accounts, deposit accounts and general intangibles, including payment
intangibles, described in any Swap Contract; (f) all insurance policies held by
Grantor with respect to the Property or Grantor’s operation thereof; and (g) all
money, instruments and documents (whether tangible or electronic) arising from
or by virtue of any transactions related to the Property, and all deposits and
deposit accounts of Grantor with Beneficiary related to the Property, including
any such deposit account from which Grantor may from time to time authorize
Beneficiary to debit and/or credit payments due with respect to the Loan;
together with all Additions to and Proceeds of all of the foregoing.
“Proceeds”, when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
“Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor’s right, title and interest in and to all Design
and Construction Documents, all Contracts of Sale and all Refinancing
Commitments.
“Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
“Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights-of-way, rights of ingress or egress, parking rights, timber,
crops, mineral interests and other rights, now or hereafter owned by Grantor and
belonging or appertaining to the Land or Improvements; (b) all Claims whatsoever
of Grantor with respect to the Land or Improvements, either in law or in equity,
in possession or in expectancy; (c) all estate, right, title and interest of
Grantor in and to all streets, roads and public places, opened or proposed, now
or hereafter adjoining or appertaining to the Land or Improvements; and (d) all
options to purchase the Land or Improvements, or any portion thereof or interest
therein, and any greater estate in the Land or Improvements, and all Additions
to and Proceeds of the foregoing.
“Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such

6    

--------------------------------------------------------------------------------




amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within the Real Property.
“State” means the state in which the Land is located.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into on or any time after the date hereof, between Swap Counterparty and
Grantor, together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.
“Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to, on or anytime after the
date hereof between Swap Counterparty and Grantor so long as a writing, such as
a Swap Contract, evidences the parties’ intent that such obligations shall be
secured by this Deed of Trust in connection with the Loan.
“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.
“Trustee” means the Initial Trustee or its successor in trust who may be acting
under and pursuant to this Deed of Trust from time to time.
ARTICLE II.
GRANTING CLAUSES; CONDITION OF GRANT
2.1.    Conveyances and Security Interests. In order to secure the prompt
payment and performance of the Obligations, Grantor (a) hereby irrevocably and
unconditionally grants, conveys, transfers and assigns to Trustee, in trust, for
the benefit of Beneficiary, with power of sale and right of entry and
possession, all estate, right, title and interest that Grantor now has or

7    

--------------------------------------------------------------------------------




may later acquire in and to the Real Property; (b) grants to Beneficiary a
security interest in the Personalty; (c) assigns to Beneficiary, and grants to
Beneficiary a security interest in, all Condemnation Awards and all Insurance
Proceeds; and (d) assigns to Beneficiary, and grants to Beneficiary a security
interest in, all of Grantor’s right, title and interest in, but not any of
Grantor’s obligations or liabilities under, all Design and Construction
Documents, all Contracts of Sale and all Refinancing Commitments. All Persons
who may have or acquire an interest in all or any part of the Property will be
deemed to have notice of, and will be bound by, the terms of the Obligations and
each other agreement or instrument made or entered into in connection with each
of the Obligations. Such terms include any provisions in the Note, the Loan
Agreement or any Swap Contract which provide that the interest rate on one or
more of the Obligations may vary from time to time.
GRANTOR REPRESENTS AND WARRANTS THAT THE REAL PROPERTY CONVEYED BY THIS DEED OF
TRUST IS NOT USED PRINCIPALLY FOR AGRICULTURAL PURPOSES.
2.2.    Absolute Assignment of Leases and Rents. In consideration of the making
of the Loan by Beneficiary to Grantor and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Grantor absolutely
and unconditionally assigns the Leases and Rents to Beneficiary. This assignment
is, and is intended to be, an unconditional, absolute and present assignment
from Grantor to Beneficiary of all of Grantor’s right, title and interest in and
to the Leases and the Rents and not an assignment in the nature of a pledge of
the Leases and Rents or the mere grant of a security interest therein. So long
as no Event of Default shall exist, however, Grantor shall have a license (which
license shall terminate automatically and without notice upon the occurrence of
an Event of Default) to collect, but not prior to accrual, all Rents. Grantor
agrees to collect and hold all Rents in trust for Beneficiary and to use the
Rents for the payment of the cost of operating and maintaining the Property and
for the payment of the other Obligations before using the Rents for any other
purpose.
2.3.    Security Agreement, Fixture Filing and Financing Statement. This Deed of
Trust creates a security interest in the Personalty, and, to the extent the
Personalty is not real property, this Deed of Trust constitutes a security
agreement from Grantor to Beneficiary under the Uniform Commercial Code of the
State. In addition to all of its other rights under this Deed of Trust and
otherwise, Beneficiary shall have all of the rights of a secured party under the
Uniform Commercial Code of the State, as in effect from time to time, or under
the Uniform Commercial Code in force from time to time in any other state to the
extent the same is applicable Law. This Deed of Trust shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated. This Deed of Trust shall also be effective as a financing statement
with respect to any other Property as to which a security interest may be
perfected by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Grantor and Beneficiary are set forth in the opening paragraph of this Deed of
Trust. A carbon, photographic or other reproduction of this Deed of Trust or any
other financing statement relating to this Deed of Trust shall be sufficient as
a financing statement for

8    

--------------------------------------------------------------------------------




any of the purposes referred to in this Section. Grantor hereby irrevocably
authorizes Beneficiary at any time and from time to time to file any initial
financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Beneficiary to establish or
maintain the validity, perfection and priority of the security interests granted
in this Deed of Trust. The foregoing authorization includes Grantor’s
irrevocable authorization for Beneficiary at any time and from time to time to
file any initial financing statements and amendments thereto that indicate the
Personalty (a) as “all assets” of Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Personalty falls within the
scope of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail.
2.4.    Reconveyance of Deed of Trust and Termination of Assignments and
Financing Statements. If and when Grantor has paid and performed all of the
Obligations, and no further advances are to be made under the Loan Agreement,
Trustee, upon request by Beneficiary, will promptly provide a reconveyance of
the Property from the lien of this Deed of Trust and termination statements for
filed financing statements, if any, to Grantor. Grantor shall be responsible for
the recordation of such reconveyance and the payment of any recording and filing
costs. Upon the recording of such reconveyance and the filing of such
termination statements, the absolute assignments set forth in Section 2.2 shall
automatically terminate and become null and void.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
Grantor makes the following representations and warranties to Beneficiary:
3.1.    Title to Real Property. To Grantor’s knowledge and belief, Grantor (a)
owns fee simple title to the Real Property, (b) owns all of the beneficial and
equitable interest in and to the Real Property, and (c) is lawfully seized and
possessed of the Real Property. To Grantor’s knowledge and belief, Grantor has
the right and authority to convey the Real Property and does hereby convey the
Real Property in accordance with the terms of this Deed of Trust with general
warranty. To Grantor’s knowledge and belief, the Real Property is subject to no
Encumbrances other than the Permitted Encumbrances and Taxes, not yet
delinquent.
3.2.    Title to Other Property. To Grantor’s knowledge and belief, Grantor has
good title to the Personalty, and the Personalty is not subject to any
Encumbrance other than the Permitted Encumbrances. To Grantor’s knowledge and
belief, none of the Leases, Rents, Design and Construction Documents, Contracts
of Sale or Refinancing Commitments are subject to any Encumbrance other than the
Permitted Encumbrances.
3.3.    Property Assessments. The fee portion of the Real Property is assessed
for purposes of Property Assessments as a separate and distinct parcel from any
other property, such that such fee portion of the Real Property is not subject
to the Lien of any Property Assessments levied or assessed against any property
other than the Real Property.

9    

--------------------------------------------------------------------------------




3.4.    Independence of the Real Property. Except as disclosed in the underlying
documents referenced in the title commitment relating to the Property delivered
to Lender in connection with the making of the Loan, no buildings or other
improvements on property not covered by this Deed of Trust rely on the Real
Property or any interest therein to fulfill any requirement of any Governmental
Authority for the existence of such property, building or improvements; and, to
Grantor’s knowledge and belief, none of the Real Property relies, or will rely,
on any property not covered by this Deed of Trust or any interest therein to
fulfill any requirement of any Governmental Authority. To Grantor’s knowledge
and belief, the Real Property has been properly subdivided from all other
property in accordance with the requirements of any applicable Governmental
Authorities.
3.5.    Existing Improvements. To Grantor’s knowledge and belief, the existing
Improvements, if any, were constructed, and are being used and maintained, in
accordance with all applicable Laws, including zoning Laws.
3.6.    Leases and Tenants. To Grantor’s knowledge and belief, and except as
expressly disclosed to Lender in writing, the Leases are valid and are in full
force and effect, and Grantor is not in default under any of the terms thereof.
Except as expressly permitted in the Loan Agreement, Grantor has not accepted
any Rents more than thirty (30) days in advance of the time the same became due
under the Leases and has not forgiven, compromised or discounted any of the
Rents. Grantor has title to and the right to assign the Leases and Rents to
Beneficiary, and no other assignment of the Leases or Rents has been granted. To
the best of Grantor’s knowledge and belief and except as disclosed to Lender in
writing, no tenant or tenants occupying, individually or in the aggregate, more
than five percent (5%) of the net rentable area of the Improvements are in
default under their Lease(s) or are the subject of any bankruptcy, insolvency or
similar proceeding.
ARTICLE IV.
AFFIRMATIVE COVENANTS
4.1.    Obligations. Grantor agrees to promptly pay and perform all of the
Obligations in accordance with the terms of the Loan Documents, time being of
the essence in each case.
4.2.    Property Assessments; Documentary Taxes. Grantor (a) will promptly pay
in full and discharge all Property Assessments, and (b) will furnish to
Beneficiary, upon written demand, the receipted bills for such Property
Assessments prior to the day upon which the same shall become delinquent.
Property Assessments shall be considered delinquent as of the first day any
interest or penalty commences to accrue thereon. Except as may be permitted
pursuant to the provisions of Section 4.3 below, Grantor will promptly pay all
stamp, documentary, recordation, transfer and intangible taxes and all other
taxes that may from time to time be required to be paid with respect to the
Loan, the Note, this Deed of Trust or any of the other Loan Documents.
4.3.    Permitted Contests. Grantor shall not be required to pay any of the
Property Assessments, or to comply with any Law, so long as Grantor shall in
good faith, and at its cost and expense, contest the amount or validity thereof,
or take other appropriate action with respect

10    

--------------------------------------------------------------------------------




thereto, in good faith and in an appropriate manner or by appropriate
proceedings; provided that (a) such proceedings operate to prevent the
collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) neither Beneficiary nor Trustee is
subjected to any Claim as a result of such contest, and (d) Grantor provides
assurances satisfactory to Beneficiary (including the establishment of an
appropriate reserve account with Beneficiary) of its ability to pay such
Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save Beneficiary
and Trustee harmless against all Claims in connection therewith. Promptly after
the settlement or conclusion of such contest or action, Grantor shall comply
with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.
4.4.    Compliance with Laws. Grantor will comply with and not knowingly
violate, and cause to be complied with and not violated, all present and future
Laws applicable to the Property and its use and operation.
4.5.    Maintenance and Repair of the Property. Grantor, at Grantor’s sole
expense, will (a) keep and maintain Improvements and Accessories in good
condition, working order and repair, and (b) make all necessary or appropriate
repairs and Additions to Improvements and Accessories, so that each part of the
Improvements and all of the Accessories shall at all times be in good condition
and fit and proper for the respective purposes for which they were originally
intended, erected, or installed.
4.6.    Additions to Security. All right, title and interest of Grantor in and
to all Improvements and Additions hereafter constructed or placed on the
Property and in and to any Accessories hereafter acquired shall, without any
further deed of trust, conveyance, assignment or other act by Grantor, become
subject to the Lien of this Deed of Trust as fully and completely, and with the
same effect, as though now owned by Grantor and specifically described in the
granting clauses hereof. Grantor agrees, however, to execute and deliver to
Trustee and/or Beneficiary such further documents as may be required by the
terms of the Loan Agreement and the other Loan Documents.
4.7.    Subrogation; Vendor’s/Purchase Money Lien. To the extent permitted by
Law, Beneficiary shall be subrogated, notwithstanding its release of record, to
any Lien now or hereafter existing on the Property to the extent that such Lien
is paid or discharged by Beneficiary whether or not from the proceeds of the
Loan. This Section shall not be deemed or construed, however, to obligate
Beneficiary to pay or discharge any Lien. If all or any portion of the proceeds
of the loan evidenced by the Note or of any other secured indebtedness has been
advanced for the purpose of paying the purchase price for all or a part of the
Property, no vendor’s or purchase money lien is waived; and Beneficiary shall
have, and is hereby granted, a vendor’s or purchase money lien on the Property
as cumulative additional security for the secured indebtedness. Beneficiary may
foreclose under this Deed of Trust or under the vendor’s or purchase money lien
without waiving the other or may foreclose under both.

11    

--------------------------------------------------------------------------------




4.8.    Leases.
(a)    Except as expressly permitted in the Loan Agreement, Grantor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Beneficiary as provided under the terms of the Loan
Agreement.
(b)    Neither Trustee nor Beneficiary shall be obligated to perform or
discharge any obligation of Grantor under any Lease. The assignment of Leases
provided for in this Deed of Trust in no manner places on Beneficiary or Trustee
any responsibility for (i) the control, care, management or repair of the
Property, (ii) the carrying out of any of the terms and conditions of the
Leases, (iii) any waste committed on the Property, or (iv) any dangerous or
defective condition on the Property (whether known or unknown).
(c)    No approval of any Lease by Beneficiary shall be for any purpose other
than to protect Beneficiary’s security and to preserve Beneficiary’s rights
under the Loan Documents, and no such approval shall result in a waiver of a
Default or Event of Default.
ARTICLE V.
NEGATIVE COVENANTS
5.1.    Encumbrances. Except as expressly permitted in this Deed of Trust,
Grantor will not permit any of the Property to become subject to any Encumbrance
other than the Permitted Encumbrances. Within thirty (30) days after the filing
of any mechanic’s lien or other Lien or Encumbrance against the Property,
Grantor will promptly discharge the same by payment or filing a bond or
otherwise as permitted by Law. So long as Beneficiary’s security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Beneficiary in its sole and absolute discretion, Grantor shall have the right to
contest in good faith any Claim, Lien or Encumbrance (and shall not be deemed in
default hereunder), provided that Grantor does so diligently and without
prejudice to Beneficiary or delay in completing construction of the
Improvements. Grantor shall give Beneficiary Notice of any default under any
Lien and Notice of any foreclosure or threat of foreclosure with respect to any
of the Property.
5.2.    Transfer of the Property. Grantor will not Transfer, or contract to
Transfer, all or any part of the Property or any legal or beneficial interest
therein (except for certain Transfers of the Accessories and other Transfers
expressly permitted in this Deed of Trust). The Transfer of any of the general
partnership interest in Grantor, if Grantor is a general partnership, or the
Transfer of more than 50% of the membership interests in Grantor (whether in one
or more transactions during the term of the Loan) shall be deemed to be a
prohibited Transfer of the Property.
Notwithstanding anything stated to the contrary herein, any transfers (or the
pledge or encumbrance) of equity interests or other interests in KBS SOR
Properties, LLC, or in any of the direct or indirect owners of KBS SOR
Properties, LLC (including, without limitation, KBS Strategic Opportunity
Limited Partnership, KBS Strategic Opportunity Holdings, LLC, or KBS Strategic
Opportunity REIT, Inc.) shall not be prohibited (and shall be expressly
permitted)

12    

--------------------------------------------------------------------------------




provided that KBS Strategic Opportunity REIT, Inc., continues to own, either
directly or indirectly, not less than a fifty-one percent (51%) of the ownership
interests in Grantor.
Notwithstanding the foregoing or anything stated to the contrary in this Deed of
Trust or in any of the other Loan Documents, the following transactions will not
be prohibited and shall be expressly permitted:
(a)    KBS SOR Properties, LLC, KBS Strategic Opportunity Limited Partnership,
KBS Strategic Opportunity REIT, Inc., and KBS Strategic Opportunity Holdings,
LLC, shall each be permitted to execute guaranties and/or indemnity agreements
for their respective subsidiaries; and
(b)    KBS Strategic Opportunity Limited Partnership, KBS Strategic Opportunity
REIT, Inc., and any of the other parties owning interests in KBS Strategic
Opportunity Limited Partnership, direct or indirect, shall be permitted to
obtain loans from, or incur indebtedness to any third-party lender (each a
“Secondary Loan”) and pledge their respective interests (direct or indirect) in
KBS Strategic Opportunity Limited Partnership and KBS SOR Properties, LLC, as
security for any such Secondary Loan so long as (A) neither Grantor nor
Grantor’s sole member’s membership interest are pledged to secure such Secondary
Loan, and (B) any default under a Secondary Loan resulting in a foreclosure of
the pledged interests and a transfer of such interest to the lender of the
Secondary Loan shall be deemed an Event of Default under the Loan Documents.
5.3.    Removal, Demolition or Alteration of Accessories and Improvements.
Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary, which consent shall not be unreasonably
withheld, conditioned or delayed. Grantor may remove and dispose of, free from
the Lien of this Deed of Trust, such Accessories as from time to time become
worn out or obsolete, provided that, either (a) at the time of, or prior to,
such removal, any such Accessories are replaced with other Accessories which are
free from Liens other than Permitted Encumbrances and have a value at least
equal to that of the replaced Accessories (and by such removal and replacement
Grantor shall be deemed to have subjected such Accessories to the Lien of this
Deed of Trust), or (b) so long as a prepayment may be made without the
imposition of any premium pursuant to the Note, such Accessories are sold at
fair market value for cash and the net cash proceeds received from such
disposition are paid over promptly to Beneficiary to be applied to the
prepayment of the principal of the Loan. Notwithstanding the foregoing, nothing
herein shall limit Grantor’s right to undertake any tenant improvements for
tenants under their Leases (approved or deemed approved by Beneficiary or
otherwise existing as of the date of this Deed of Trust), tenant improvements
ongoing as of the date hereof, or any capital improvements to the Property.
5.4.    Additional Improvements. Grantor will not construct any Improvements
other than those presently on the Land and those described in the Loan Agreement
without the prior written consent of Beneficiary, which consent shall not be
unreasonably withheld, conditioned or delayed. Grantor will complete and pay
for, prior to delinquency, any Improvements which

13    

--------------------------------------------------------------------------------




Grantor is permitted to construct on the Land. Grantor will construct and erect
any permitted Improvements (a) strictly in accordance with all applicable Laws
and any private restrictive covenants, (b) entirely on lots or parcels of the
Land, (c) so as not to encroach upon any easement or right of way or upon the
land of others, and (d) wholly within any building restriction and setback lines
applicable to the Land. Notwithstanding the foregoing, nothing herein shall
limit Grantor’s right to undertake any tenant improvements for tenants under
their Leases (approved or deemed approved by Beneficiary), or any capital
improvements to the Property.
5.5.    Restrictive Covenants, Zoning, etc. Without the prior written consent of
Beneficiary, which consent shall not be unreasonably withheld, conditioned or
delayed, Grantor will not initiate, join in, or consent to any change in, any
restrictive covenant, easement, zoning ordinance, or other public or private
restrictions limiting or defining the uses which may be made of the Property.
Except as expressly permitted in this Deed of Trust, Grantor (a) will promptly
perform and observe, and use commercially reasonable efforts to cause to be
performed and observed, all of the terms and conditions of all agreements
affecting the Property, and (b) will do or cause to be done all things
reasonably necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of, or constituting any
portion of, the Property.
ARTICLE VI.
EVENTS OF DEFAULT
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:
6.1.    Payment Obligations. Grantor fails to pay any of the Obligations within
five (5) business days after same becomes due, whether on the scheduled due date
or upon acceleration, maturity or otherwise.
6.2.    Transfers. Grantor fails to comply with the provisions of Section 5.2
above..
6.3.    Other Obligations. Grantor fails to promptly perform or comply with any
of the Obligations set forth in this Deed of Trust (other than those expressly
described in other Sections of this Article 6), and such failure continues
uncured for a period of thirty (30) days after Notice from Beneficiary to
Grantor, unless (a) such failure, by its nature, is not capable of being cured
within such period, and (b) within such period, Grantor commences to cure such
failure and thereafter diligently prosecutes the cure thereof, and (c) Grantor
causes such failure to be cured no later than ninety (90) days after the date of
such Notice from Beneficiary.
6.4.    Event of Default under Other Loan Documents. An Event of Default (as
defined therein) occurs under the Note or the Loan Agreement, or Grantor or
Guarantor fails to promptly pay, perform, observe or comply with any obligation
or agreement contained in any of the other Loan Documents (within any applicable
grace or cure period) and in accordance with the terms of the applicable Loan
Documents, or if no such grace or cure period is specified, such failure
continues uncured for a period of thirty (30) days after Notice from Beneficiary
to

14    

--------------------------------------------------------------------------------




Grantor, unless (a) such failure, by its nature, is not capable of being cured
within such period, and (b) within such period, Grantor commences to cure such
failure and thereafter diligently prosecutes the cure thereof, and (c) Grantor
causes such failure to be cured no later than ninety (90) days after the date of
such Notice from Beneficiary.
6.5.    Default under Other Lien Documents. A default occurs (and is not cured
within any applicable notice and/or cure period) under any other mortgage, deed
of trust or security agreement covering the Property, including any Permitted
Encumbrances.
6.6.    Execution; Attachment. Any execution or attachment is levied against any
of the Property, and such execution or attachment is not set aside, discharged
or stayed within thirty (30) days after the same is levied.
ARTICLE VII.
RIGHTS AND REMEDIES
Upon the happening, and during the continuance of any Event of Default,
Beneficiary, or Trustee at the direction of Beneficiary, shall have the right,
in addition to any other rights or remedies available to Beneficiary under any
of the Loan Documents or applicable Law, to exercise any one or more of the
following rights, powers or remedies:
7.1.    Acceleration. Beneficiary may accelerate all Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
without notice of default, notice of acceleration or intention to accelerate,
presentment or demand for payment, protest, notice of protest, notice of
nonpayment or dishonor, or notices or demands of any kind or character, all of
which are hereby waived by Grantor.
7.2.    Appraisal; Inspection. Following the occurrence, and during the
continuance, of an Event of Default, Beneficiary may pay such sums as may be
necessary to obtain a current appraisal of the Real Property and/or other
Property, to inspect and test the Real Property and /or other Property, to pay
any tax, assessment, insurance premium, lien, encumbrance or other charge
against the Property, to obtain a title report and/or Trustee’s sale guaranty,
all such expenditures to be paid by Grantor on demand and added to the
Obligations.
7.3.    Exercise of Legal Rights; Foreclosure; Power of Sale. Beneficiary may
exercise any one or more of its rights and remedies under the Loan Documents and
applicable law including, without limitation, foreclosure of this Deed of Trust
judicially as a mortgage or non-judicially pursuant to the power of sale granted
herein. Trustee may sell the Property in its entirety or in parcels, and by one
or by several sales, as deemed appropriate by Trustee in its sole and absolute
discretion. If Trustee chooses to have more than one foreclosure sale, Trustee
may cause the foreclosure sales to be held simultaneously or successively, on
the same day, or on such different days and at such different times as Trustee
may elect. Trustee shall receive and apply the proceeds from the sale of the
Property, or any portion thereof, in accordance with applicable Law. Grantor and
the holder of any subordinate lien or security interest with actual or
constructive notice of this Deed of Trust waive any equitable, statutory or
other right to require marshalling of assets or to direct the order in which the
Property will be sold.

15    

--------------------------------------------------------------------------------




7.4.    Collection of Rents. Upon the occurrence, and during the continuance of
an Event of Default, the license granted to Grantor to collect the Rents shall
be automatically and immediately revoked, without further notice to or demand
upon Grantor. Beneficiary may, but shall not be obligated to, perform any or all
obligations of the landlord under any or all of the Leases, and Beneficiary may,
but shall not be obligated to, exercise and enforce any or all of Grantor’s
rights under the Leases. Without limitation to the generality of the foregoing,
Beneficiary may notify the tenants under the Leases that all Rents are to be
paid to Beneficiary, and following such notice all Rents shall be paid directly
to Beneficiary and not to Grantor or any other Person other than as directed by
Beneficiary, it being understood that a demand by Beneficiary on any tenant
under the Leases for the payment of Rent shall be sufficient to warrant payment
by such tenant of Rent to Beneficiary without the necessity of further consent
by Grantor. Grantor hereby irrevocably authorizes and directs the tenants under
the Lease to pay all Rents to Beneficiary instead of to Grantor, upon receipt of
written notice from Beneficiary, without the necessity of any inquiry of Grantor
and without the necessity of determining the existence or non-existence of an
Event of Default. Grantor hereby appoints Beneficiary as Grantor’s
attorney-in-fact with full power of substitution, which appointment shall take
effect upon the occurrence of an Event of Default and is coupled with an
interest and is irrevocable prior to the full and final payment and performance
of the Obligations, in Grantor’s name or in Beneficiary’s name: (a) to endorse
all checks and other instruments received in payment of Rents and to deposit the
same in any account selected by Beneficiary; (b) to give receipts and releases
in relation thereto; (c) to institute, prosecute and/or settle actions for the
recovery of Rents; (d) to modify the terms of any Leases including terms
relating to the Rents payable thereunder; (e) to cancel any Leases; (f) to enter
into new Leases; and (g) to do all other acts and things with respect to the
Leases and Rents which Beneficiary may deem necessary or desirable to protect
the security for the Obligations. Any Rents received shall be applied first to
pay all Expenses and next in reduction of the other Obligations. Grantor shall
pay, on demand, to Beneficiary, the amount of any deficiency between (i) the
Rents received by Beneficiary, and (ii) all Expenses incurred together with
interest thereon as provided in the Loan Agreement and the other Loan Documents.
7.5.    Taking Possession or Control of the Property. Upon the occurrence, and
during the continuance, of an Event of Default, as a matter of right without
bond and without regard to the adequacy of the security, and to the extent
permitted by Law without notice to Grantor, Beneficiary shall be entitled, upon
application to a court of competent jurisdiction, to the immediate appointment
of a receiver for all or any part of the Property and the Rents, whether such
receivership may be incidental to a proposed sale of the Property or otherwise,
and Grantor hereby consents to the appointment of such a receiver and agrees
that such receiver shall have all of the rights and powers granted to
Beneficiary pursuant to Section 7.4. In addition, upon the occurrence, and
during the continuance, of an Event of Default, to the extent permitted by Law,
and with or without the appointment of a receiver, or an application therefor,
Beneficiary may (a) enter upon, and take possession of (and Grantor shall
surrender actual possession of), the Property or any part thereof, without
notice to Grantor and without bringing any legal action or proceeding, or, if
necessary by force, legal proceedings, ejectment or otherwise, and (b) remove
and exclude Grantor and its agents and employees therefrom.

16    

--------------------------------------------------------------------------------




7.6.    Management of the Property. Upon obtaining possession of the Property or
upon the appointment of a receiver as described in Section 7.5, Beneficiary,
Trustee or the receiver, as the case may be, may, at its sole option, (a) make
all necessary or proper repairs and Additions to or upon the Property, (b)
operate, maintain, control, make secure and preserve the Property, and (c)
complete the construction of any unfinished Improvements on the Property and, in
connection therewith, continue any and all outstanding contracts for the
erection and completion of such Improvements and make and enter into any further
contracts which may be necessary, either in their or its own name or in the name
of Grantor (the costs of completing such Improvements shall be Expenses secured
by this Deed of Trust and shall accrue interest as provided in the Loan
Agreement and the other Loan Documents). Beneficiary, Trustee or such receiver
shall be under no liability for, or by reason of, any such taking of possession,
entry, holding, removal, maintaining, operation or management, except for gross
negligence or willful misconduct. The exercise of the remedies provided in this
Section shall not cure or waive any Event of Default, and the enforcement of
such remedies, once commenced, shall continue for so long as Beneficiary shall
elect, notwithstanding the fact that the exercise of such remedies may have, for
a time, cured the original Event of Default.
7.7.    Uniform Commercial Code. Beneficiary may proceed under the Uniform
Commercial Code as to all or any part of the Personalty, and in conjunction
therewith may exercise all of the rights, remedies and powers of a secured
creditor under the Uniform Commercial Code. Upon the occurrence of any Event of
Default, Grantor shall assemble all of the Accessories and make the same
available within the Improvements. Any notification required by the Uniform
Commercial Code shall be deemed reasonably and properly given if sent in
accordance with the Notice provisions of this Deed of Trust at least ten (10)
days before any sale or other disposition of the Personalty. Disposition of the
Personalty shall be deemed commercially reasonable if made pursuant to a public
sale advertised at least twice in a newspaper of general circulation in the
community where the Property is located. It shall be deemed commercially
reasonable for the Trustee to dispose of the Personalty without giving any
warranties as to the Personalty and specifically disclaiming all disposition
warranties.
7.8.    Application of Proceeds. Unless otherwise required by applicable Law,
all proceeds from the sale of the Property or any part thereof pursuant to the
rights and remedies set forth in this Article 7 and any other proceeds received
by Beneficiary from the exercise of any of its other rights and remedies
hereunder or under the other Loan Documents shall be applied first to pay all
Expenses and next in reduction of the other Obligations, in such manner and
order as Beneficiary may elect.
7.9.    Cumulative Remedies; No Waiver. To the fullest extent allowed by Law,
all of Beneficiary’s and Trustee’s rights and remedies specified in this Deed of
Trust or in any other of the Loan Documents are cumulative, not mutually
exclusive and not in substitution for any rights or remedies available at law or
in equity. Without waiving its rights in the Property, Beneficiary may proceed
against Grantor, any other Person obligated to pay or perform the Obligations or
against any other security or guaranty for the Obligations, in such order or
manner as Beneficiary may elect. Beneficiary’s failure to exercise or enforce
any of its rights or remedies in the event

17    

--------------------------------------------------------------------------------




of a Default shall not constitute a waiver or cure of the Default, or of any
subsequent Default, or of Beneficiary’s rights or remedies with respect to such
Default.
ARTICLE VIII.
TRUSTEE
8.1.    Liability of Trustee. Trustee shall have no liability or responsibility
for, and make no warranties in connection with, the validity or enforceability
of any of the Loan Documents or the description, value or status of title to the
Property. Trustee shall be protected in acting upon any notice, request,
consent, demand, statement, note or other paper or document believed by Trustee
to be genuine and to have been signed by the party or parties purporting to sign
the same. Trustee shall not be liable for any error of judgment, nor for any act
done or step taken or omitted, nor for any mistakes of law or fact, nor for
anything which Trustee may do or refrain from doing in good faith, nor generally
shall Trustee have any accountability hereunder except for willful misconduct or
gross negligence. The powers and duties of Trustee hereunder may be exercised
through such attorneys, agents or servants as Trustee may in good faith and
reasonably appoint, and Trustee shall have no liability or responsibility for
any act, failure to act, negligence or willful conduct of such attorney, agent
or servant, so long as the selection was made with reasonable care. In addition,
Trustee may consult with legal counsel selected by Trustee, and Trustee shall
have no liability or responsibility by reason of any act or failure to act in
accordance with the opinions of such counsel. To the extent permitted by
applicable Laws, Trustee may act hereunder and may sell or otherwise dispose of
the Property or any part thereof as herein provided, although Trustee has been,
may now be or may hereafter be, an attorney, officer, agent or employee of
Beneficiary, in respect of any matter or business whatsoever. Trustee, however,
shall have no obligation to sell all or any part of the Property following an
Event of Default or to take any other action authorized to be taken by Trustee
hereunder except upon the demand of Beneficiary.
8.2.    Indemnification of Trustee. Grantor agrees to indemnify Trustee and to
hold Trustee harmless from and against any and all Claims and Expenses directly
or indirectly arising out of or resulting from any transaction, act, omission,
event or circumstance in any way connected with the Property or the Loan,
including but not limited to any Claim arising out of or resulting from any
assertion or allegation that Trustee is liable for any act or omission of
Grantor or any other Person in connection with the ownership, development,
financing, operation or sale of the Property; provided, however, that Grantor
shall not be obligated to indemnify Trustee with respect to any Claim arising
solely from the gross negligence or willful misconduct of Trustee or
Beneficiary. The agreements and indemnifications contained in this Section shall
apply to Claims arising both before and after the repayment of the Loan and
shall survive the repayment of the Loan, any foreclosure or deed in lieu thereof
and any other action by Trustee to enforce the rights and remedies of
Beneficiary or Trustee hereunder or under the other Loan Documents.
8.3.    Substitution of Trustee; Multiple Trustees. Beneficiary shall have, and
is hereby granted, the irrevocable power to appoint a new or replacement or
substitute Trustee. Such power may be exercised at any time without notice,
without cause and without specifying any reason therefor, by filing for record
in the office where this Deed of Trust is recorded an

18    

--------------------------------------------------------------------------------




Appointment of Successor Trustee. The power of appointment of a successor
Trustee may be exercised as often as and whenever Beneficiary may choose, and
the exercise of the power of appointment, no matter how often, shall not be an
exhaustion thereof. Upon the recordation of such Appointment of Successor
Trustee, the Trustee so appointed shall thereupon, without any further act or
deed of conveyance, become fully vested with identically the same title and
estate in and to the Property and with all the rights, powers, trusts and duties
of its predecessor in the trust hereunder with like effect as if originally
named as Trustee hereunder. Whenever in this Deed of Trust reference is made to
Trustee, it shall be construed to mean each Person appointed as Trustee for the
time being, whether original or successor in trust. All title, estate, rights,
powers, trusts and duties granted to Trustee shall be in each Person appointed
as Trustee so that any action hereunder by any Person appointed as Trustee shall
for all purposes be deemed to be, and as effective as, the action of all
Trustees.
ARTICLE IX.
GENERAL PROVISIONS
9.1.    Rights, Powers and Remedies Cumulative. Each right, power and remedy of
Beneficiary or Trustee as provided for in this Deed of Trust, or in any of the
other Loan Documents or now or hereafter existing by Law, shall be cumulative
and concurrent and shall be in addition to every other right, power or remedy
provided for in this Deed of Trust, or in any of the other Loan Documents or now
or hereafter existing by Law, and the exercise or beginning of the exercise by
Beneficiary or Trustee of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Beneficiary or Trustee
of any or all such other rights, powers or remedies.
9.2.    No Waiver by Beneficiary or Trustee. No course of dealing or conduct by
or among Beneficiary, Trustee and Grantor shall be effective to amend, modify or
change any provisions of this Deed of Trust or the other Loan Documents. No
failure or delay by Beneficiary or Trustee to insist upon the strict performance
of any term, covenant or agreement of this Deed of Trust or of any of the other
Loan Documents, or to exercise any right, power or remedy consequent upon a
breach thereof, shall constitute a waiver of any such term, covenant or
agreement or of any such breach, or preclude Beneficiary or Trustee from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Obligations, neither
Beneficiary nor Trustee shall be deemed to waive the right either to require
prompt payment when due of all other Obligations, or to declare an Event of
Default for failure to make prompt payment of any such other Obligations.
Neither Grantor nor any other Person now or hereafter obligated for the payment
of the whole or any part of the Obligations shall be relieved of such liability
by reason of (a) the failure of Beneficiary to comply with any request of
Grantor or of any other Person to take action to foreclose this Deed of Trust or
otherwise enforce any of the provisions of this Deed of Trust, or (b) any
agreement or stipulation between any subsequent owner or owners of the Property
and Beneficiary, or (c) Beneficiary’s extending the time of payment or modifying
the terms of this Deed of Trust or any of the other Loan Documents without first
having obtained the consent of Grantor or such other Person. Regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property, Beneficiary may release any
Person at any

19    

--------------------------------------------------------------------------------




time liable for any of the Obligations or any part of the security for the
Obligations and may extend the time of payment or otherwise modify the terms of
this Deed of Trust or any of the other Loan Documents without in any way
impairing or affecting the Lien of this Deed of Trust or the priority of this
Deed of Trust over any subordinate Lien. The holder of any subordinate Lien
shall have no right to terminate any Lease regardless of whether or not such
Lease is subordinate to this Deed of Trust. Beneficiary may resort to the
security or collateral described in this Deed of Trust or any of the other Loan
Documents in such order and manner as Beneficiary may elect in its sole
discretion.
9.3.    Waivers and Agreements Regarding Remedies. To the full extent Grantor
may do so, Grantor hereby:
(a)    to the full extent permitted by Law, hereby voluntarily and knowingly
waives its rights to reinstatement and redemption, and to the full extent
permitted by Law, waives the benefits of all present and future valuation,
appraisement, homestead, exemption, stay, extension or redemption, right to
notice of election to accelerate the Obligations, and moratorium laws under any
state or federal law;
(b)    waives all rights to a marshalling of the assets of Grantor, including
the Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Deed of Trust to a sale of the Property
without any prior or different resort for collection, or the right of
Beneficiary to the payment of the Obligations out of the proceeds of sale of the
Property in preference to every other claimant whatsoever;
(c)    waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and
(d)    waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.
9.4.    Successors and Assigns. All of the grants, covenants, terms, provisions
and conditions of this Deed of Trust shall run with the Land and shall apply to
and bind the successors and assigns of Grantor (including any permitted
subsequent owner of the Property), and inure to the benefit of Beneficiary, its
successors and assigns and to the successors in trust of Trustee.

20    

--------------------------------------------------------------------------------




9.5.    No Warranty by Beneficiary or Trustee. By inspecting the Property or by
accepting or approving anything required to be observed, performed or fulfilled
by Grantor or to be given to Beneficiary or Trustee pursuant to this Deed of
Trust or any of the other Loan Documents, Beneficiary and Trustee shall not be
deemed to have warranted or represented the condition, sufficiency, legality,
effectiveness or legal effect of the same, and such acceptance or approval shall
not constitute any warranty or representation with respect thereto by
Beneficiary or Trustee.
9.6.    Amendments. This Deed of Trust may not be modified or amended except by
an agreement in writing, signed by the party against whom enforcement of the
change is sought.
9.7.    Severability. In the event any one or more of the provisions of this
Deed of Trust or any of the other Loan Documents shall for any reason be held to
be invalid, illegal or unenforceable, in whole or in part or in any other
respect, or in the event any one or more of the provisions of the Loan Documents
operates or would prospectively operate to invalidate this Deed of Trust or any
of the other Loan Documents, then and in either of those events, at the option
of Beneficiary, such provision or provisions only shall be deemed null and void
and shall not affect the validity of the remaining Obligations, and the
remaining provisions of the Loan Documents shall remain operative and in full
force and effect and shall in no way be affected, prejudiced or disturbed
thereby.
9.8.    Notices. All Notices required or which any party desires to give
hereunder or under any other Loan Document shall be in writing and, unless
otherwise specifically provided in such other Loan Document, shall be deemed
sufficiently given or furnished if delivered by personal delivery, by nationally
recognized overnight courier service or by certified United States mail, postage
prepaid, addressed to the party to whom directed at the applicable address
specified in the Preamble to this Deed of Trust (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile. Any Notice shall be deemed to have been given either at the
time of personal delivery or, in the case of courier or mail, as of the date of
first attempted delivery at the address and in the manner provided herein, or,
in the case of facsimile, upon receipt; provided that service of a Notice
required by any applicable statute shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in this Deed of Trust or in any other Loan Document or to
require giving of notice or demand to or upon any Person in any situation or for
any reason.
9.9.    Joint and Several Liability. If Grantor consists of two (2) or more
Persons, the term “Grantor” shall also refer to all Persons signing this Deed of
Trust as Grantor, and to each of them, and all of them are jointly and severally
bound, obligated and liable hereunder. Trustee or Beneficiary may release,
compromise, modify or settle with any of Grantor, in whole or in part, without
impairing, lessening or affecting the obligations and liabilities of the others
of Grantor hereunder or under the Note. Any of the acts mentioned aforesaid may
be done without the approval or consent of, or notice to, any of Grantor.

21    

--------------------------------------------------------------------------------




9.10.    Rules of Construction. The words “hereof,” “herein,” “hereunder,”
“hereto,” and other words of similar import refer to this Deed of Trust in its
entirety. The terms “agree” and “agreements” mean and include “covenant” and
“covenants.” The words “include” and “including” shall be interpreted as if
followed by the words “without limitation.” The headings of this Deed of Trust
are for convenience of reference only and shall not be considered a part hereof
and are not in any way intended to define, limit or enlarge the terms hereof.
All references (a) made in the neuter, masculine or feminine gender shall be
deemed to have been made in all such genders, (b) made in the singular or plural
number shall be deemed to have been made, respectively, in the plural or
singular number as well, (c) to the Loan Documents are to the same as extended,
amended, restated, supplemented or otherwise modified from time to time unless
expressly indicated otherwise, (d) to the Land, Improvements, Personalty, Real
Property or Property shall mean all or any portion of each of the foregoing,
respectively, and (e) to Articles or Sections are to the respective Articles or
Sections contained in this Deed of Trust unless expressly indicated otherwise.
Any term used or defined in the Uniform Commercial Code of the State, as in
effect from time to time, which is not defined in this Deed of Trust shall have
the meaning ascribed to that term in the Uniform Commercial Code of the State.
If a term is defined in Article 9 of the Uniform Commercial Code of the State
differently than in another Article of the Uniform Commercial Code of the State,
the term shall have the meaning specified in Article 9.
9.11.    Governing Law. This Deed of Trust shall be construed, governed and
enforced in accordance with the Laws in effect from time to time in the State.
9.12.    Entire Agreement. The Loan Documents constitute the entire
understanding and agreement between Grantor and Beneficiary with respect to the
transactions arising in connection with the Loan, and supersede all prior
written or oral understandings and agreements between Grantor and Beneficiary
with respect to the matters addressed in the Loan Documents. In particular, and
without limitation, the terms of any commitment by Beneficiary to make the Loan
are merged into the Loan Documents. Except as incorporated in writing into the
Loan Documents, there are no representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in the Loan Documents.
9.13.    Limited Recourse Provision. Beneficiary shall have no recourse against,
nor shall there be any personal liability to, the members of Grantor, or to any
shareholders, members, partners, beneficial interest holders or any other entity
or person in the ownership (directly or indirectly) of Grantor with respect to
the obligations of Grantor and Guarantor under the Loan. For purposes of
clarification, in no event shall the above language limit, reduce or otherwise
affect Grantor’s liability or obligations under the Loan Documents, Guarantor’s
liability or obligations under the Guaranty, or Beneficiary’s right to exercise
any rights or remedies against any collateral securing the Loan.

22    

--------------------------------------------------------------------------------




WASHINGTON NOTICE:
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING PAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.






[Signatures appear on following page.]



23    

--------------------------------------------------------------------------------




Grantor has caused this Deed of Trust to be executed as of the day and year
first written above.


GRANTOR


KBS SOR 156TH AVENUE NORTHEAST, LLC,
a Delaware limited liability company


By:    KBS SOR ACQUISITION XIII, LLC,
a Delaware limited liability company,
its sole member


By:    KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member


By:    KBS STRATEGIC OPPORTUNITY
LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner


By:     _/s/ David E. Snyder___________
David E. Snyder,
Chief Financial Officer

S-1

--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
ACKNOWLEDGEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sate of California
 
 
 
 
 
 
County of
Orange
)
 
 
 
 
 
 
 
 
 
 
 
 
 
On
February 15, 2013
before me,
Teresa Fakalata, Notary Public
 
 
 
 
 
 
 
 
 
 
 
personally appeared
David E. Snyder
 
 
 
 
 
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are
 
 
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in
 
 
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the
 
 
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.
 
 
 
 
 
 
 
 
 
 
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing
 
 
paragraph is true and correct.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[kbssorq12013ex103pg26.jpg]
 
WITNESS my hand and official seal.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
/s/ Teresa Fakalata
(Seal)
 
 
 
 
 
 
 
 
 




    

--------------------------------------------------------------------------------




EXHIBIT A
THIS EXHIBIT A IS ATTACHED TO AND PART OF THE DEED OF TRUST DATED FEBRUARY 22,
2013, BETWEEN KBS SOR 156TH AVENUE NORTHEAST, LLC, A LIMITED LIABILITY COMPANY,
AS GRANTOR, PRLAP, INC., AS TRUSTEE, AND BANK OF AMERICA, N.A., AS BENEFICIARY.
LEGAL DESCRIPTION: All that parcel or parcels of real property located in King
County, State of Washington and more particularly described as follows:
LOTS 1, 2, 3, 4, 5 AND 6, UNIGARD INSURANCE COMPANY - UNIGARD PARK BINDING SITE
PLAN, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 198 OF PLATS, PAGES 28
THROUGH 35, INCLUSIVE, IN KING COUNTY, WASHINGTON.
SITUATED IN THE CITY OF BELLEVUE, COUNTY OF KING, STATE OF WASHINGTON.

EXHIBIT A